1
2
3
4
5
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                    ) Case No. 2:18-cr-176 JAM
                                                  )
10                           Plaintiff,           ) RELEASE ORDER
                                                  )
11          v.                                    )
                                                  ) Judge: Hon. John A. Mendez
12   LUIS JAVIER GASPAR,                          )
                                                  )
13                           Defendant.           )
                                                  )
14
15                                             ORDER
16                   IT IS HEREBY ORDERED, the Court, having considered the parties’ positions,
17   and good cause appearing therefrom, the Defendant is ORDERED RELEASED subject to all
18   original conditions of supervised release and upon the conditions that the Defendant shall appear
19   for sentencing on August 27, 2019 at 9:15 a.m.
20          Good cause appearing therefor,

21          IT IS ORDERED that LUIS JAVIER GASPAR be released from federal custody in the

22   above-captioned case, immediately.

23   Dated: July 24, 2019

24
                                                 /s/ John A. Mendez____________
25                                               HON. JOHN A. MENDEZ
                                                 United States District Court Judge
26
27
28   Certified copy to USM

      Stipulation and Proposed Order                  -1-
